Citation Nr: 0638870	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-28 917A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for 
fibromyositis, paravertebral lumbosacral muscles.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The Board notes 
that, in a February 24, 2004 letter, the veteran withdrew his 
original request for a hearing at the RO.  There is no 
further indication that the veteran or his representative 
have requested that the hearing be rescheduled, thus, the 
Board deems the veteran's request for a hearing withdrawn.  
38 C.F.R. §§ 20.700-20.704 (2006).  Subsequently, in August 
2005, the Board remanded the issue of entitlement to a 
compensable rating for fibromyositis, paravertebral 
lumbosacral muscles, to the RO for additional development.  
The case is now before the Board for further appellate 
consideration.


FINDING OF FACT

The veteran's fibromyositis, paravertebral lumbosacral 
muscles, is manifested by no more than range of motion of the 
lumbar spine from 0 to 40 degrees of forward flexion, 0 to 20 
degrees of extension, 0 to 20 degrees of left and right 
lateral flexion, and 0 to 20 degrees of left and right 
lateral rotation, with complaints of pain, and tenderness and 
spasms upon palpation. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 20 percent evaluation for fibromyositis, 
paravertebral lumbosacral muscles, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Codes 
5021, 5292 (2002), 5021, 5235-5343 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters in September 2002 and 
January 2006 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish an increased rating 
for the spine, of what VA would do or had done, what evidence 
he should provide, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim, and 
asked him to provide any information in his possession.  

In compliance with the Board's August 2005 remand, the 
veteran was asked to identify any additional medical 
evidence.  The veteran did not respond to the January 2006 VA 
notice letter.  Thus, the Board is not aware of the existence 
of additional relevant evidence in connection with the 
appellant's claim, which VA has not sought.  Further, the VA 
scheduled the veteran for a compensation and pension 
examination for the spine to take place on April 28, 2006.  A 
notice letter was sent by the examining facility.  An April 
2006 letter also notified the veteran of the scheduled VA 
examination.  Despite the notice, the veteran failed to 
appear to the scheduled VA examination in April 2006.  
Neither the veteran nor his representative responded to the 
VA letters, gave reason for his failure to appear for the 
examination, or requested his examination to be rescheduled.  
The Board observes that its August 2005 remand and an April 
2006 VA letter provided adequate notice to the veteran that 
failure to attend any scheduled VA examinations may result in 
an adverse determination against his claim.  See 38 C.F.R. 
§ 3.655 (2006).  The Board observes that the duty to assist 
is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

In May 2006, VA readjudicated the appeal and issued a 
supplemental statement of the case (SSOC).  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's August 2005 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a May 2006 
SSOC, the appellant was provided with notice of the type of 
evidence necessary to establish an effective date, if an 
increased rating was granted on appeal.  When implementing 
the award, the RO will address any notice defect with respect 
to the effective date.  Significantly, the veteran retains 
the right to appeal any effective date assigned by the RO.

Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).



Analysis

The veteran contends that his fibromyositis, paravertebral 
lumbosacral muscles, should be assigned a compensable 
disability rating to reflect more accurately the severity of 
his symptomatology.  In February 2002, the veteran filed a 
claim for an increased rating for his low back disability, 
which was service-connected by an August 1970 rating decision 
assigning a 0 percent disability rating for fibromyositis, 
paravertebral lumbosacral muscles.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's fibromyositis is currently rated at 0 percent 
under Diagnostic Code 5021.  Pursuant to 38 C.F.R. § 4.71a, 
diseases under diagnostic codes 5013-5024 will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  

The Board notes that since the veteran's claim for an 
increased rating was filed prior to September 26, 2003, his 
claim for an increase in disability rating may be rated under 
limitation of motion of the lumbar spine, Diagnostic Code 
5292 (2002).

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
26, 2003, and the most favorable one must be applied.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003).  When evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Prior to September 26, 2003, a 10 percent rating was 
warranted for mild limitation of motion of the lumbar spine, 
a 20 percent rating was warranted for moderate limitation of 
motion, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows: a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine and a 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine; whereas, a 30 
percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or spinal contour.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).

As noted above, the veteran failed to appear for a scheduled 
VA spine examination in April 2006.  However, prior to the 
Board's August 2005 remand, in October 2002, the veteran 
underwent a VA spine examination after having filed his claim 
for a compensable rating.  The October 2002 VA spine 
examination report is contained in the claims file.  At the 
October 2002 examination, the veteran reported having severe 
low back pains even though he was proscribed temporary pain 
medication.  The veteran was functional and used a one-point 
cane to prevent falls.  Upon physical examination, his range 
of motion for forward flexion was 0 to 40 degrees, backward 
extension was 0 to 20 degrees, lateral flexions were 20 
degrees, and rotations were 20 degrees with pain on the last 
degree of the range of motion.  Also, there was moderate 
palpable lumbosacral spasms and tenderness to palpation.  
Based on the VA examination, the Board finds that the 
disability picture more nearly approximates the criteria 
required for moderate limitation of range of motion rather 
than a noncompensable one.  Thus resolving the benefit of 
doubt in favor of the veteran, the Board finds that the 
medical evidence warrants a finding of moderate limitation in 
range of motion rated as 20 percent under Diagnostic Code 
5021-5292.

The Board further finds that a higher rating is not available 
under Diagnostic Codes 5235-5243, since the veteran has not 
been shown to have ankylosis or forward flexion of the lumbar 
spine of 30 degrees or less.  Consequently, the Board 
concludes that the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
fibromyositis, paravertebral lumbosacral muscles.  

In this regard, the Board notes that at the October 2002 VA 
examination, the veteran was also diagnosed with degenerative 
joint disease that the VA examiner opined not to be related 
to fibromyositis.  However, the VA examiner failed to provide 
an opinion as to which of the veteran's symptoms are only 
attributable to his service-connected condition of 
fibromyositis.  When it is not possible to separate the 
effects of a nonservice-connected condition from those of a 
service-connected condition, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition.  See e.g. Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  In this regard, the 
veteran failed to report for a scheduled VA examination to 
address all symptomatology attributable to his service-
connected disability.  If an appellant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential.  Wood, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's fibromyositis has resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Thus, resolving all reasonable doubt in favor of the veteran 
and based on the available evidence, the Board finds that the 
veteran's low back disability with fibromyositis warrants a 
20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5237.




ORDER

A compensable disability rating of 20 percent for 
fibromyositis, paravertebral lumbosacral muscles, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


